Title: To John Adams from Benjamin Stoddert, 23 November 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 23 Novr. 1798.

I had the honor to receive, in my absence in Maryland, your letter of the 10th. Ulto.—And being at such a distance from the seat of Government, it was out of my power to co-operate in the enquiry you were pleased to direct, on the subject of the meeting of Congress in Philadelphia. The present severe weather it is supposed has intirely eradicated the remains of the pestilence which has so greatly afflicted this ill-fated City. But, as it is scarcely to be hoped, that the return of warm weather next year, will not bring along with it, a return of the Fever, it seems but rational that some provision should be made by Congress, for the removal of the Offices of Government, for the summer & Autumn months, whether the City should be again afflicted, or otherwise. By waiting to the last moment of safety, & then removing in hurry & confusion, the officers are subjected to the greatest inconveniences;—important papers get deranged & mislaid;—and the Public service, in many instances, suffers material injury. Every private Gentleman who can afford the expense, makes arrangements in season for the comfortable accomodation of his Family during the warm weather months, in places more Friendly to health, than Philadelphia. The Public Interest—and Justice to the Officers attached to the Seat of Government, surely require, that Government should be as provident in this important concern, important at least to the officers, and I believe to the Public, as sensible Individuals are in their own cases.
The Spirit manifested by almost every part of the Country, to rally round the standard of our own Government, & to set at defiance, the menaces of a Foreign Nation—and the late affected change in the disposition of that Nation towards us, afford the strongest evidence of the Wisdom of the firm decided tone & measures of one Government.—The World I have no doubt will read in the Speech to Congress Your determined adherence to a System which, if it has not created, has at least roused & invigorated the Spirit of the Country, & which if persevered in by every branch of Government, cannot fail to render of little importance to the Independence & permanent prosperity of the United States, the Friendship or the enmity of any Foreign power.
Whether the late reverse of Fortune experienced by France, & the encouragement which will probably be thereby given, to the forming of combinations in Europe, to check & to punish her aggressions, will dispose that Nation to abandon for the present, her views of humiliating, dividing, & Governing America;—or whether she is still to foment by her partisans internal discontents in our Country; & to persist in external depredations on our property, sound reason seems to demand, that our measures should be calculated to meet the worst state of things.—We may securely confide in our own powers of defence, but we can have but little reliance on the moderation, sincerity, or Justice of a Nation, whose Friendship of late, has been found more fatal than her sword.
The existing Laws I believe, authorize the procurement of a sufficient quantity of arms & warlike stores, for the defence of the Country—perhaps in the present posture of affairs, an increase of the army beyond the present Laws, may not be necessary. As to the Navy, whether we are to have Peace or War with France, it will I presume, be the best policy of the Country, never again to be in a situation to invite depredations on our extensive & important Commerce—but to lay the foundation now for an increase of the Navy to that size which will be sufficient for the defence of our Coasts, and the protection of our Trade.
Twelve Ships of the line—as many Frigates, & twenty ships not exceeding 24 Guns on the Gun Deck, would I conceive, be a force sufficient, our Geographical situation considered, to present indifference on the part of the most powerful Nations to our Friendship; and would make the most unprincipled respect our Neutrality. Such a force, which is doubtless very much within the power of the United States, to create & to maintain, would be found, not only the best protection of the Commerce of the Eastern & middle states, but the cheapest & best defence against an Invading Enemy, of the weaker & more exposed Southern states. However unpopular the Idea of a Navy may have been in the Southern states, it appears to my mind, incontrovertable, that they are more Interested than even the Commercial states, that this kind of defence should be put upon the most respectable footing. For want of a Navy, the Commerce of the Commercial states may be destroyed—but the Southern states have a still nearer & dearer Interest at hazard—their Country may be ravaged & their very Independence endangered, by even a weak Invader.
If the Navy is to be increased, and I cannot suppose it possible that America is to possess no prudent foresight—or that she is not to benefit by experience, it will be necessary that effectual measures should be taken to secure without delay by purchase or otherwise, a sufficient quantity of well timbered land conveniently situated for the present, but more particularly for the future uses of the Navy. It is a truth to be deplored, the consequences of which will be felt, that a vast proportion of the large ship timber of the Country East of the Delaware, any where convenient to water carriage, has been destroyed—and unless greater attention be paid to what still remains in that & other parts of the Country, the United States may be left at no distant period without the means within themselves of building, until a second growth of timber, the Ships necessary for either Commerce—or defence.
The Navy cannot I believe progress with the best dispatch—or the best œconomy, unless the building of the large ships be confined to one or two navy yards, to which timber & other materials may be collected in proper Season. In the present mode of building the ships in so many different places, the expenses of transportation agencies, officers &c form much too large a proportion of the cost of the Ship.
It is a common observation, that the particular Department in which an Officer happens to be placed, becomes in his mind, all important to the safety of the Country. But my own mind acquits me of any desire to make the Navy Department more important, because I happen to be placed in it. I never had a doubt, since I was capable of thinking on the subject, that a Navy, being our only means of carrying the War into the Country of an Enemy, or keeping it from our own, was the proper defence for this Country.—As to personal considerations, Interest & inclination determine me to return to private life, the first moment I can do it with honor.
I have the honor to be / with the highest respect & / esteem sir yr most Obedt. / servt.

Ben Stoddert